DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1, 3-5, 7-8, 17, 19 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1, 3-5, 7, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori, US Pub 2019/0325121.
             As to claims 1, 17-19 [independent], Mori teaches a printing apparatus comprising [fig. 1, element 100; 0012-0013]: 
             one or more processors [fig. 2, elements 111; 0023]; and 
             one or more memories [fig. 2, elements 113-114, 105; 0022-0023] storing instructions that, when executed by the one or more processors, cause the printing apparatus to [0022-0023  Mori teaches one of the memories 113-114, 105 stores the control program and processor 111 realized to perform various image processing functions in the printer 100]: 
fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200 confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values (see fig. 5, steps205-206)]; 

    PNG
    media_image1.png
    711
    721
    media_image1.png
    Greyscale

             determine reception strength of the signal [fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200 confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values (see fig. 5, steps205-206)]; and
             perform predetermined processing relating to printing in a case where the determined incoming direction is within a predetermined range and the determined reception strength is greater than a predetermined value [fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200 confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values (see fig. 5, steps205-206). Then the processor 111 performed the predetermined process that is to start warming up the fixing device up-to the desire control temperature prior to perform to execute image processing task on print data (see at least paras., 0023-0024)]. 
              As to claim 3 [dependent from claim 1], Mori teaches an interface configured to cause a user to set the predetermined range and/or the predetermined value [0021, 0024  Mori teaches the printer 100 has the display 118 that receives print settings value i.e. predetermined values, which either default print settings or user selected print settings value].              As to claim 4 [dependent from claim 1], Mori teaches wherein the one or more memories store reception strength of each of a plurality of signals received from fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200, which confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values stored in one or memories 113-114, 105 (see fig. 5, steps205-206). Then the processor 111 performed the predetermined process that is to start warming up the fixing device up-to the desire control temperature prior to perform to execute image processing task on print data (see at least paras., 0023-0024)], and 
             wherein, in a case where the determined incoming direction is within the predetermined range, the printing apparatus performs the predetermined processing based on transition of the reception strength of the plurality of signals stored in the one or more memories [fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200, which confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values (see fig. 5, steps205-206). Then the processor 111 performed the predetermined process that is to start warming up the fixing device up-to the desire control temperature prior to perform to execute image processing task on print data (see at least paras., 0023-0024)]. 
              As to claim 5 [dependent from claim 1], Mori teaches an interface [fig. 2, element 118; 0023] configured to cause a user to set content of the predetermined processing [0021, 0024  Mori teaches the printer 100 has the display 118 that receives print settings value i.e. predetermined values, which either default print settings or user selected print settings value].

             As to claim 7 [dependent from claim 1], Mori teaches wherein the predetermined processing includes print processing and/or processing for enabling a print function of the printing apparatus based on information included in the signal received from the another apparatus [fig. 1, fig. 3 & fig. 5 steps 201-206; 0013, 0015, 0020-0021, 0023-0024, 0030-0031, 0049-0061 Mori teaches that the processor 111 determined the direction or position of mobile device 200 (see at least paras., 0030-0031) based on plurality of signals information received from mobile device 200, which confirms the Bluetooth BT standard (see at least paras., 0013, 0015, 0020-0021), and further determined whether intensity of the received signals is higher than preset threshold values stored in one or memories 113-114, 105 (see fig. 5, steps205-206). Then the processor 111 performed the predetermined process that is to start warming up the fixing device up-to the desire control temperature prior to perform to execute image processing task on print data (see at least paras., 0023-0024)].        

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, US Pub 2019/0325121 in view of Sumiuchi et al. [hereafter Sumiuchi], US Pub 2017/0223748.
             As to claim 8 [dependent from claim 1], Mori doesn’t teach wherein the predetermined processing includes processing for establishing a Generic Attribute Profile (GATT) connection conforming to Bluetooth.RTM. standard for communication relating to printing with the another apparatus. 
              Sumiuchi teaches wherein the predetermined processing includes processing for establishing a Generic Attribute Profile (GATT) connection conforming to Bluetooth.RTM. standard for communication relating to printing with the another apparatus [0079  Sumiuchi teaches that the printer 151 and mobile device 101 establishing GATT connection which allow them to maintain the communication even when the distance between them is changed].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sumiuchi teaching to establishing a Generic Attribute Profile (GATT) connection conforming to Bluetooth.RTM. standard for communication relating to printing to modify Mori’s .

Response to Arguments
7.          Applicant’s arguments with respect to claims 1, 3-5, 7-8, 17, 19 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674